TAPLEY, Justice
(concurring).
The only evidence in this case the court below had before it, as to liability, was “That the Defendant, Martha B. Goodrich, was the operator of said motor vehicle when it left the highway and struck a telephone pole.” This statement was contained in a request for admissions under Rule 36, M.R.C.P. This request was not answered, therefore the admission that defendant was operating the car became evidence.
Counsel for their respective parties, plaintiff and defendant, in their briefs argued the doctrine of res ipsa loquitur.
The opinion states:
“Assuming, for the purposes of this case, but without so holding, that the fact alone of the vehicle’s departure from the highway and collision with a utility pole makes the doctrine available to the plaintiff, an essential element is still lacking.”
There is strong case law in Maine supporting the doctrine of res ipsa loquitur under circumstances analogous to those obtaining in the instant case. Chaisson v. Williams, 130 Me. 341, 156 A. 154 (automobile left road and struck a stump); Shea et ais. v. Hern, 132 Me. 361, 171 A. 248 (car left road striking a pole); and Corbett v. Curtis, Me., 225 A.2d 402 (car suddenly veered off a bridge dropping into a brook).
I see no occasion to assume, but not hold, that the doctrine is available under the circumstances of this case. Had there been evidence affecting “management and control” this Court would have, no doubt, embraced the doctrine and applied it to this case. I feel that the assumption tends to weaken the doctrine of res ipsa loquitur. In my view the case fails because one of the essential elements of res ipsa loquitur was not proven.
In all other respects I concur with this opinion.
WEBBER, J., joins.